DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
3.	Claim 14 is objected to because of the following informalities:  the phrase “wherein the preexisting calibration data is a calibration curve of power output versus measured power” should read “wherein preexisting calibration data is a calibration curve of power output versus measured power”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 4, 10-13, 15, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garsha et al. (US20150369664).
	Regarding claim 1, Garsha discloses A method (fig. 5D) of imaging a biological sample (“a biological specimen on a slide” in par. [0082]) stained with one or more (“a stain or label” in par. [0111]), each stain identifying a particular target within the biological sample (“The spectral data is, generally, obtained at wavelength chosen to mimic wavelengths of fluorescence of chosen markers” in par. [0095]), comprising: 
setting a first power output of a light source for a first channel (channel separation is shown in fig. 2-1 to 2-3) such that a first predetermined power value is reached (step “574” in fig. 5; “In step 574, the spectral source is adjusted to an appropriate standardized power output for the image acquisition” in par. [0083]); 
adjusting a first exposure time of a camera to yield a first target intensity at the first predetermined power value for the first channel (step “576” in fig. 5; “In step 576, the camera exposure time is adjusted to an appropriate value for the intensity level of the light reaching the camera” in par. [0083]); 
acquiring a first image of the biological sample in a first channel based on the adjusted first exposure time (step “577” in fig. 5; “In step 577, a first image of an evenly illuminated field is captured by the image acquisition apparatus 502” in par. [0083]); and 
adjusting pixel data in the first acquired image based on a first derived image correction factor specific to one of the one or more stains within the first channel (fig. 13; “Because, as was discussed above, the relative intensity contributions (shown in FIG. 12) of separate bands B.sub.1, B.sub.2, B.sub.3, and B.sub.4 of the calibration light source 410 into the overall spectrum (e.g., light) input received by the image acquisition apparatus 502 have been measured directly, the normalized reference spectra S.sub.1, S.sub.2, S.sub.3, and S.sub.4 of FIG. 13 can now be used in linear unmixing to ensure that the linear unmixing algorithm is not erroneous” in par. [00132]).
Regarding claim 4, Garsha discloses The method of claim 1, wherein the first predetermined power value is specific to a particular assay (“Distortions (such as lateral chromatic distortions, for example) within the imaging field can also be determined. A pseudo-color overlay of the wavelength-band images of a spatial calibration pattern should reveal good alignment for all the wavelength components and the spacing between regular features should be consistent across the field. Such spatial/spectral evaluations are necessary to characterize and optimize the wavelength-dependent performance of an imaging system ford assay applications. For instance, if it becomes clear that there are lateral spatial distortions at some wavelengths, the root cause can be identified and corrective measures implemented if necessary. If the distortion situation is not analyzed and/or characterized, the spatial localization results for diagnostic applications may be different for different wavelengths recorded in a spectroscopic image and this would be a source of possible error or misinterpretation of molecular-marker localization” in par. [0109]).
Regarding claim 10, Garsha discloses The method of claim 1, wherein the pixel data within the first image is adjusted by multiplying each pixel value within the first image by the first image correction factor (par. [0087]).
Regarding claim 11, Garsha discloses The method of claim 1, further comprising unmixing the first acquired image prior to adjusting the pixel data (par. [0132]).
Regarding claim 12, Garsha discloses A method (fig. 5D) of imaging a biological sample (“a biological specimen on a slide” in par. [0082]) stained with one or more stains (“a stain or label” in par. [0111]), each stain identifying a particular biomarker within the biological sample (“The spectral data is, generally, obtained at wavelength chosen to mimic wavelengths of fluorescence of chosen markers” in par. [0095]), comprising: 
setting a first power output of a light source for a first channel (channel separation is shown in fig. 2-1 to 2-3) such that a first predetermined power value is reached (step “574” in fig. 5; “In step 574, the spectral source is adjusted to an appropriate standardized power output for the image acquisition” in par. [0083]); 
adjusting a first exposure time of a camera to yield a first target intensity at the first predetermined power value for the first channel (step “576” in fig. 5; “In step 576, the camera exposure time is adjusted to an appropriate value for the intensity level of the light reaching the camera” in par. [0083]); 
acquiring a first image of the biological sample in a first channel based on the adjusted first exposure time (step “577” in fig. 5; “In step 577, a first image of an evenly illuminated field is captured by the image acquisition apparatus 502” in par. [0083]); and 
adjusting pixel data in the first acquired image based on a first derived image correction factor specific to one of the one or more stains within the first channel (fig. 13; “Because, as was discussed above, the relative intensity contributions (shown in FIG. 12) of separate bands B.sub.1, B.sub.2, B.sub.3, and B.sub.4 of the calibration light source 410 into the overall spectrum (e.g., light) input received by the image acquisition apparatus 502 have been measured directly, the normalized reference spectra S.sub.1, S.sub.2, S.sub.3, and S.sub.4 of FIG. 13 can now be used in linear unmixing to ensure that the linear unmixing algorithm is not erroneous” in par. [00132]).
Regarding claim 13, Garsha discloses A system (fig. 5D) comprising one or more processors and a memory coupled to the one or more processors, the memory to store computer-executable instructions that, when executed by the one or more processors (“Embodiments of the invention also include a computer program product which, when loaded on a non-transitory tangible computer-readable, and optionally programmable, medium, is configured to program a computer processor to effectuate steps of the disclosed invention, including the above-mentioned methods and operation of the above-mentioned systems” in par. [0018]), cause the one or more processors to perform operations comprising: 
setting a first power output of a light source for a first channel (channel separation is shown in fig. 2-1 to 2-3) such that a first predetermined power value is reached (step “574” in fig. 5; “In step 574, the spectral source is adjusted to an appropriate standardized power output for the image acquisition” in par. [0083]); 
adjusting a first exposure time of a camera to yield a first target intensity at the first predetermined power value for the first channel (step “576” in fig. 5; “In step 576, the camera exposure time is adjusted to an appropriate value for the intensity level of the light reaching the camera” in par. [0083]); 
acquiring a first image of the biological sample in a first channel based on the adjusted first exposure time (step “577” in fig. 5; “In step 577, a first image of an evenly illuminated field is captured by the image acquisition apparatus 502” in par. [0083]); and 
adjusting pixel data in the first acquired image based on a first derived image correction factor specific to one of the one or more stains within the first channel (fig. 13; “Because, as was discussed above, the relative intensity contributions (shown in FIG. 12) of separate bands B.sub.1, B.sub.2, B.sub.3, and B.sub.4 of the calibration light source 410 into the overall spectrum (e.g., light) input received by the image acquisition apparatus 502 have been measured directly, the normalized reference spectra S.sub.1, S.sub.2, S.sub.3, and S.sub.4 of FIG. 13 can now be used in linear unmixing to ensure that the linear unmixing algorithm is not erroneous” in par. [00132]).
Regarding claim 15, Garsha discloses The system of claim 13, wherein the first predetermined power value is specific to a particular assay (“Distortions (such as lateral chromatic distortions, for example) within the imaging field can also be determined. A pseudo-color overlay of the wavelength-band images of a spatial calibration pattern should reveal good alignment for all the wavelength components and the spacing between regular features should be consistent across the field. Such spatial/spectral evaluations are necessary to characterize and optimize the wavelength-dependent performance of an imaging system ford assay applications. For instance, if it becomes clear that there are lateral spatial distortions at some wavelengths, the root cause can be identified and corrective measures implemented if necessary. If the distortion situation is not analyzed and/or characterized, the spatial localization results for diagnostic applications may be different for different wavelengths recorded in a spectroscopic image and this would be a source of possible error or misinterpretation of molecular-marker localization” in par. [0109]).
Regarding claim 21, Garsha discloses The system of claim 13, wherein the pixel data within the first image is adjusted by multiplying each pixel value within the first image by the first image correction factor (par. [0087]).
Regarding claim 22, Garsha discloses The system of claim 13, further comprising instructions for unmixing the first acquired image prior to adjusting the pixel data (par. [0132]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garsha et al. (US20150369664) in view of Adalsteinsson et al. (US2016/0209319).
Regarding claim 9, Garsha discloses The method of claim 1, wherein Adalsteinsson discloses the first derived image correction factor is computed by (i) normalizing brightness values for a plurality of stains; and (ii) subtracting the normalized brightness value for the first stain from the integer 1 (par. [0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the technique of Adalsteinsson for the 
Regarding claim 20, Garsha discloses The system of claim 13, wherein Adalsteinsson discloses the first derived image correction factor is computed by (i) normalizing brightness values for a plurality of stains; and (ii) subtracting the normalized brightness value for the first stain from the integer 1 (par. [0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the technique of Adalsteinsson for the technique of Garsha since it would have provided an alternative correction factor with predictable results.
Allowable Subject Matter
6.	Claims 2, 3, 5-8, 14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667